Electronically Filed
                                                       Supreme Court
                                                       SCPW-XX-XXXXXXX
                                                       09-MAY-2022
                                                       10:25 AM
                                                       Dkt. 20 ODDP



                         SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI
________________________________________________________________

  MAUI MEADOWS NEIGHBORHOOD ASSOCIATION, a domestic non-profit
    association, and PONO POWER COALITION, an unincorporated
                    association, Petitioners,

                               vs.

    MAUI PLANNING COMMISSION and COUNTY OF MAUI, Respondents,

                               and

     PAEAHU SOLAR, LLC, Respondents/Real Party in Interest.
________________________________________________________________

                       ORIGINAL PROCEEDING

          ORDER DENYING PETITION FOR EXTRAORDINARY WRIT
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of petitioners Maui Meadows

Neighborhood Association and the Pono Power Coalition’s petition

for extraordinary writ, filed on April 17, 2022, and the record,

petitioners fail to demonstrate that they are entitled to the

requested extraordinary writ to warrant this court’s

intervention and have alternative means to seek relief.     See,

e.g., Kema v. Gaddis, 91 Hawaiʻi 200, 204, 982 P.2d 334, 338
(1999) (a writ of mandamus is an extraordinary remedy that will

not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action).   Therefore,

           It is ordered that the petition for extraordinary writ

is denied.

           DATED: Honolulu, Hawaii, May 9, 2022.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2